21 So. 3d 932 (2009)
In re Flitcher R. BELL.
No. 2009-B-2457.
Supreme Court of Louisiana.
November 18, 2009.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Flitcher R. Bell, and the Office of Disciplinary Counsel,
IT IS ORDERED that Flitcher R. Bell, Louisiana Bar Roll number 26193, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana
*933